                  Case 3:20-cv-05028-BHS Document 8 Filed 05/12/20 Page 1 of 1



 1

 2

 3                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 4                                     AT TACOMA
 5
     MARTIN IVIE,                                       CASE NO. C20-05028 BHS
 6
                               Plaintiff,               ORDER ADOPTING REPORT
 7           v.                                         AND RECOMMENDATION

 8   LUCY ANDERSEN,

 9                             Defendant.

10

11           This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 7. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15           (1)     The R&R is ADOPTED;

16           (2)     This case is DISMISSED without prejudice for failure to prosecute and

17                   comply with a court order; and

18           (3)     The Clerk shall enter JUDGMENT and close this case.

19           Dated this 12th day of May, 2020.

20

21

22
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge



     ORDER
